[Cite as Sanders v. Frank, 2015-Ohio-3644.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                   TRUMBULL COUNTY, OHIO


HEATHER SANDERS, et al.,                        :        OPINION

                 Plaintiff-Appellant,           :
                                                         CASE NO. 2014-T-0074
        - vs -                                  :

JOSEPH D. FRANK,                                :

                 Defendant-Appellee.            :


Civil Appeal from the Trumbull County Court of Common Pleas, Case No. 2012 CV
02689.

Judgment: Affirmed.


Michael A. Ognibene, 204 Monroe Street, Warren, OH 44483 (For Plaintiff-Appellant).

Robert F. Burkey, Burkey, Burkey & Scher Co., L.P.A., 200 Chestnut Avenue, N.E.,
Warren, OH 44483 (For Defendant-Appellee).



DIANE V. GRENDELL, J.

        {¶1}     Plaintiff-appellant, Heather Sanders, appeals the judgment of the Trumbull

County Court of Common Pleas in favor of defendant-appellee, Joseph D. Frank, and

dismissing the Complaint with prejudice. The issues before this court are whether the

doctrines of contributory negligence and/or assumption of the risk are applicable where

a defendant negligently violates a statutory duty to not allow animals to run at large;

whether the rescue doctrine precludes the application of assumption of the risk where a

plaintiff voluntarily assists in the capture of horses running at large; whether, under
these circumstances, the trial court erred by applying the doctrine of assumption of the

risk; and whether, under these circumstances, the trial court’s conclusion that

contributory negligence and/or assumption of the risk prevented recovery by the plaintiff

is against the manifest weight of the evidence. For the following reasons, we affirm the

decision of the court below.

      {¶2}   On November 30, 2012, Heather and Shawn Sanders filed a Complaint

against Joseph Frank in the Trumbull County Court of Common Pleas. The Complaint

alleged that Frank “negligently allowed three horses owned or kept by him to run at

large upon the public road/highway and upon unenclosed land, creating a risk of harm

to the public,” and that Heather, “attempt[ing] to secure one of the horses * * *,

sustained personal injuries.”

      {¶3}   On March 27, 2014, the case (liability only) was tried before a magistrate.

      {¶4}   On May 9, 2014, a Magistrate’s Decision: Findings of Fact and

Conclusions of Law was issued. In relevant part, the magistrate found as follows:

             On July 22, 2011, Heather Sanders sustained an injury while

             attempting to rescue/restrain a horse named “Kush” that had

             escaped from Joseph Frank’s fenced enclosure.                Sanders

             voluntarily offered her assistance to corral the animal as she had

             done on other occasions when Frank’s horses escaped.

             ***

             Initially, the Court finds Frank was in violation of R.C. 951.02 since

             Kush was a horse who escaped an enclosure and ventured over




                                           2
roads onto the property of another. This equates to “running at

large” as prohibited by the statute.

***

The court finds Sanders volunteered to assist in the rescue and

return of Kush to his enclosure.       In addition, the Court finds

Sanders knowingly acted with full awareness of the dangers,

unpredictability and natural propensities of horses. Therefore, the

Court finds implied assumption of the risk applies to Sanders.

Although this is not a complete bar to recovery, the Court finds the

inherent risks borne without thought by Sanders outweigh the

negligence of Frank in allowing the horse to escape its enclosure.

***

The Court considered the totality of the circumstances. This was

not the first time Kush had escaped from the enclosure. Likewise,

this was not the first time Sanders had assisted in his return to the

barn. However, at the time of the rescue and corresponding injury,

the animal was not on the roadway presenting an imminent threat.

Rather, it had already crossed the road and found itself in a field on

the other side owned neither by Sanders or Frank. Sanders was

not acting to prevent any property damage to her own real estate.

The Court finds Sanders assisted with a         genuine sincerity in

protecting the horse and others from any potential harm. However,




                               3
             the Court finds Sanders was also well aware of the dangers

             associated with corralling a horse under these circumstances.

             ***

             Therefore, the Court finds Frank breached his duty of care in

             allowing his horse to escape the enclosure. In addition, the Court

             finds the injury of Sanders was a direct and proximate result of this

             breach of duty. However, the Court must also find that under the

             doctrine of implied assumption of the risk/contributory negligence,

             Sanders was more than fifty-percent responsible for the injuries she

             sustained as she was certainly aware of the risk in rescuing the

             horse and proceeded in spite of those risks.

      {¶5}   On May 21, 2014, Sanders filed Objections to the Magistrate’s Decision,

to which Frank filed a Memorandum in Opposition on July 18, 2014.

      {¶6}   On August 14, 2014, the trial court issued a Judgment Entry, overruling

Sanders’ Objections and adopting the Magistrate’s Decision.

      {¶7}   On August 27, 2014, Sanders filed her Notice of Appeal. On appeal, she

raises the following assignments of error:

      {¶8}   “[1.] The trial court committed prejudicial error by applying comparative

negligence/assumption of the risk against plaintiff-appellant in favor of defendant-

appellee, contrary to R.C. 951.10(A), which provides that negligent horse owners are

responsible for all damages caused by their unconfined horses.”




                                             4
        {¶9}    “[2.] The trial court committed prejudicial error in failing to apply the rescue

doctrine which would prevent assumption of the risk from barring plaintiff-appellant

Heather Sanders’ claim for injuries against the negligent horse owner.”

        {¶10} “[3.] The trial court committed prejudicial error in finding that plaintiff-

appellant voluntarily assumed the risk when there was no other reasonable alternative

to alleviate risk of injury to the public.”

        {¶11} “[4.] The trial court committed prejudicial error by ruling counter to the

manifest weight of the evidence, that plaintiff-appellant was more than fifty percent

responsible for injuries resulting from her successful efforts to capture defendant-

appellee’s loose horses.”

        {¶12} In her first assignment of error, Sanders argues that application of

contributory negligence/assumption of the risk where liability is based on animals

allowed to “run at large” frustrates the legislative purpose of the statute. At the time of

her injury, “[t]he owner or keeper of an animal * * * who permits it to run at large * * *

[wa]s liable for all damages caused by such animal * * *.”                      Former R.C. 951.10.1

Sanders asserts that it was the legislature’s intent that violators be liable for “all

damages” without “exception for persons assisting to confine the animal.” Appellant’s

brief at 7. Sanders, in effect, argues that R.C. Chapter 951 is a strict liability statute.

        {¶13} As a question of law, we review the issue de novo. State v. Pariag, 137
Ohio St. 3d 81, 2013-Ohio-4010, 998 N.E.2d 401, ¶ 9 (the interpretation of statutes is a

question of law and, thus, reviewed de novo).



1. The statute has since been modified to read: “The owner or keeper of an animal * * * who negligently
permits it to run at large * * * is liable for all damages resulting from injury, death, or loss to person or
property caused by the animal * * *.” R.C. 951.10(A).


                                                     5
       {¶14} Under a statute “interpreted as imposing strict liability,” that is “liability

without fault,” “the defendant will be deemed liable per se—that is, no defenses or

excuses * * * are applicable.” Sikora v. Wenzel, 88 Ohio St. 3d 493, 495, 727 N.E.2d
1277 (2000).     “Courts generally agree that violation of a statute will not preclude

defenses and excuses—i.e., strict liability—unless the statute clearly contemplates such

a result.” Id. at 496.

       {¶15} There is no legal authority in Ohio for the proposition that R.C. Chapter

951 imposes strict liability on violators. The cases of which this court is aware hold

otherwise.

       {¶16} The case of White v. Elias, 2012-Ohio-3814, 4 N.E.3d 391 (8th Dist.),

involved a substantially similar fact pattern.       In that case, the defendant’s horses

escaped and were at large on the property of a third party. The plaintiff, “who was

familiar with the horses,” entered the property of the third party to assist in their capture

and was injured as a result thereof. Id. at ¶ 4-7.

       {¶17} The court of appeals held that R.C. Chapter 951 did not impose strict

liability upon the owner or keeper of an animal that runs at large and injures a plaintiff

on private property owned by a third party. Id. at ¶ 16. “Neither the legislature nor the

Ohio Supreme Court has expressly made a violation of R.C. 951.02 one of strict liability

in cases of an animal’s presence on a third party’s private property.” Id. at ¶ 22.

       {¶18} The court of appeals cited several cogent reasons to support its holding.

       {¶19} The Ohio Supreme Court had previously interpreted R.C. 951.02 as

“creat[ing] a rebuttable presumption of negligence when an animal is at large and upon

a public thoroughfare.” Burnett v. Rice, 39 Ohio St. 3d 44, 46, 529 N.E.2d 203 (1988).




                                             6
The court noted that “the imposition of strict liability in the case sub judice would conflict

directly with the plain language of [former] R.C. 951.02 that ‘[t]he running at large of any

such animal * * * is prima-facie evidence that it is running at large in violation of this

section.’” Id.; Reed v. Molnar, 67 Ohio St. 2d 76, 80, 423 N.E.2d 140 (1981) (“R.C.

951.02 * * * does not impose a requirement of an absolute and specific nature justifying

application of the doctrine of negligence per se”). The court of appeals in White held

that, “[a]lthough in this case the accident occurred on a third party’s private property, we

find the reasoning of the public thoroughfare cases persuasive.” White, 2012-Ohio-

3814, at ¶ 20.

       {¶20} The court of appeals in White acknowledged that strict liability could

potentially apply in a case where liability was premised on trespass, rather than

negligence. As in the present case, however, “[t]he horse in [White] trespassed on [a

third party’s] property, not on land owned by the [plaintiff].” Id. at ¶ 24. Thus, liability in

both cases was premised on the defendants’ negligence.              While Sanders, like the

plaintiff in White, “had permission to be on the * * * property, she was not the owner or

occupier of the land,” and “[t]herefore, she cannot recover on a theory of strict liability.”

Id.

       {¶21} As there is no authority for the proposition that Frank is strictly liable for

damages resulting from his negligence, there is no impediment to the application of

contributory negligence and/or assumption of the risk.

       {¶22} The first assignment of error is without merit.




                                              7
       {¶23} Under the second assignment of error, Sanders argues that the

application of the rescue doctrine precluded consideration of her comparative

negligence/assumption of the risk.

       {¶24} With respect to the rescue doctrine, the Ohio Supreme Court has held that

“[i]t is not negligence per se for one to voluntarily risk his own safety or life in attempting

to rescue another from impending danger.” Pennsylvania Co. v. Langendorf, 48 Ohio

St. 316, 28 N.E. 172 (1891), paragraph one of the syllabus. “In an action to recover on

account of injuries sustained in an effort to save human life the conditions upon which

there may be a recovery are: That the person whose rescue is attempted must be in a

position of peril from the negligence of the defendant, and the rescue must not be

attempted under such circumstances, or in such a manner, as to constitute

recklessness.” Pittsburgh, Cincinnati, Chicago & St. Louis Ry. Co. v. Lynch, 69 Ohio St.
123, 68 N.E. 703 (1903), syllabus. The Langendorf and Lynch “cases establish the

doctrine that, while it is not negligence per se for one to voluntarily risk his own safety

and life in an effort to rescue another from impending danger, and that the question

whether a given course of conduct becomes contributory negligence is one of mixed law

and fact to be submitted to the jury, nevertheless, if one rashly and unnecessarily

exposes himself to danger, and a rescue is attempted under such circumstances, or in

such manner as to constitute recklessness, the presumption of contributory negligence

arises.” Buell v. New York Cent. Rd. Co., 114 Ohio St. 40, 50, 150 N.E. 422 (1926).

       {¶25} Sanders maintains that her efforts to restrain Frank’s horses were

necessary to protect others from imminent harm. Sanders emphasizes that Frank’s

horses were going back and forth across the roadway and several witnesses testified




                                              8
serious injury or death could result if a vehicle struck one of the horses. Sanders further

emphasizes that she was the person at the scene most qualified to restrain the horses

and that the police were unable to do so.

       {¶26} The evidence before this court supports the lower court’s determination

that the rescue doctrine is inapplicable as there was no impending or imminent danger

to human life. The possibility of a motorist striking a horse is a real danger, but not

imminent. As noted by the magistrate, Kush was not on the roadway at the time of

Sanders’ injury.   The possibility of collision was merely a possibility, not a present

danger. There was no testimony that any vehicle had passed by or almost struck one of

the horses. On the contrary, the likelihood of collision in the present case was lessened

by the presence of officers and a crowd of people at the scene, which would indicate to

any approaching motorist the need for caution. Ultimately, it was the officers’ duty, not

Sanders’, to restrain the horses. R.C. 951.11 (“[a] person finding an animal at large in

violation of section 951.02 of the Revised Code, may, and a law enforcement officer * *

* shall, take and confine that animal”).

       {¶27} The second assignment of error is without merit.

       {¶28} Under the third assignment of error, Sanders argues that she could not be

found to have voluntarily assumed the risk of injury since she was responding in a

reasonable manner to an emergency situation. Sanders cites the following from the

Restatement (Second) of Torts: “The plaintiff’s acceptance of risk is not voluntary if the

defendant’s tortious conduct has left him no reasonable alternative course of conduct in

order to * * * avert harm to himself or another.” Restatement of the Law 2d, Torts,

Section 496E(2)(a) (1965).




                                            9
       {¶29} Sanders’ argument fails for essentially the same reasons the rescue

doctrine was found inapplicable. The facts of the present case do not support the

conclusion that Sanders’ conduct was the only reasonable course of action to avert

harm to another. As noted above, there was no impending danger of harm to another,

only a potential danger, the risk of which was greatly mitigated by the facts that the

horse was not in a public roadway and that police officers were on the scene. Sanders’

decision to assist in restraining the horses was not compelled by an emergency

situation.

       {¶30} The third assignment of error is without merit.

       {¶31} In the fourth assignment of error, Sanders argues that the lower court’s

determination that she was more than fifty percent responsible for her injuries is against

the manifest weight of the evidence.

       {¶32} “The contributory fault of a person does not bar the person as plaintiff from

recovering damages that have directly and proximately resulted from the tortious

conduct of one or more other persons, if the contributory fault of the plaintiff was not

greater than the combined tortious conduct of all other persons from whom the plaintiff

seeks recovery in this action and of all other persons from whom the plaintiff does not

seek recovery in this action.” R.C. 2315.33. “‘Contributory fault’ means contributory

negligence, other contributory tortious conduct, or, * * * express or implied assumption

of the risk.” R.C. 2307.011(B).

       {¶33} When reviewing the weight of the evidence, the reviewing court “weighs

the evidence and all reasonable inferences, considers the credibility of witnesses and

determines whether in resolving conflicts in the evidence, the [finder of fact] clearly lost




                                            10
its way and created such a manifest miscarriage of justice that the [judgment] must be

reversed and a new trial ordered.” (Citation omitted.) Eastley v. Volkman, 132 Ohio St.
3d 328, 2012-Ohio-2179, 972 N.E.2d 517, ¶ 20. “In weighing the evidence, the court of

appeals must always be mindful of the presumption in favor of the finder of fact.” Id. at

¶ 21.

        {¶34} Sanders’ position is that her degree of culpability “can only be judged by

the reasonableness of her decision to place herself at risk.” Appellant’s brief at 15. In

other words, the reasonableness of Sanders’ decision to assume the risk of injury must

be balanced against Frank’s negligent conduct in permitting his horses to run at large.

According to Sanders’ estimation of the parties’ conduct, “[t]he manifest weight of the

evidence does not support the trial court’s judgment that the civic minded, good

Samaritan’s culpability exceeds that of the serially negligent horse owner.” Appellant’s

brief at 16.

        {¶35} Sanders is incorrect that the application of the contributory negligence

statute requires the weighing of the relative reasonableness of the parties’ conduct.

“Contributory fault” as used in the statute implicates the relative degree to which each

party’s conduct proximately caused the plaintiff’s injuries, rather than the comparative

reasonableness of their conduct.

        {¶36} Sanders relies on the Ohio Supreme Court’s ruling that “the defense of

assumption of risk is merged with the defense of contributory negligence under R.C.

2315.19 [now R.C. 2315.33].”       Anderson v. Ceccardi, 6 Ohio St. 3d 110, 113, 451
N.E.2d 780 (1983).      Sanders interprets this ruling to mean that the doctrine of

assumption of the risk only relieves a defendant of liability for his negligence to the




                                           11
extent that the assumption of the risk constitutes contributory negligence, i.e., was

unreasonable. This is not a proper interpretation.

       {¶37} The doctrines of implied or secondary assumption of the risk and

contributory negligence are distinct.

              Where they have been distinguished, the traditional basis has been

              that assumption of risk is a matter of knowledge of the danger and

              intelligent acquiescence in it, while contributory negligence is a

              matter of some fault or departure from the standard of conduct of

              the reasonable man, however unaware, unwilling, or even

              protesting the plaintiff may be.   Obviously the two may coexist

              when the plaintiff makes an unreasonable choice to incur the risk;

              but either may exist without the other. The significant difference,

              when there is one, is likely to be one between risks which were in

              fact known to the plaintiff, and risks which he merely might have

              discovered by the exercise of ordinary care.

(Citation omitted.) Wever v. Hicks, 11 Ohio St. 2d 230, 233, 228 N.E.2d 315 (1967).

Under implied assumption of the risk, “defendant owes to plaintiff some duty, but it is

plaintiff’s acquiescence in or appreciation of a known risk that acts as a defense to

plaintiff’s action.” Collier v. Northland Swim Club, 35 Ohio App. 3d 35, 37, 518 N.E.2d
1226 (10th Dist.1987).

       {¶38} Thus, implied assumption of the risk is based on the plaintiff’s knowledge

of a risk, while contributory negligence is based on the plaintiff’s breach of the duty of

care. This fundamental difference was not altered by the merger of the two defenses in




                                           12
Anderson. Implied assumption of the risk remains a matter of the “plaintiff’s consent to

or acquiescence in an appreciated, known, or obvious risk to plaintiff’s safety.”

Trowbridge v. Franciscan Univ. of Steubenville, 7th Dist. Jefferson No. 12 JE 33, 2013-

Ohio-5770, ¶ 16; Gentry v. Craycraft, 101 Ohio St. 3d 141, 2004-Ohio-379, 802 N.E.2d
1116, ¶ 11 (“secondary (or implied) assumption of the risk requires a showing that the

plaintiff has consented to or acquiesced in an appreciated or known risk”).

       {¶39} What the Ohio Supreme Court did in Anderson was to merge the defenses

under the contributory negligence statute so that a plaintiff’s assumption of the risk as

well as contributory negligence could be considered in determining whether the

plaintiff’s fault in causing his or her injury exceeded that of the defendant (thus barring

recovery). In Anderson, the Supreme Court “found that implied assumption of risk could

limit a plaintiff’s recovery in the same way that contributory negligence limited recovery

under [the contributory negligence statute].” Gallagher v. Cleveland Browns Football

Co., 74 Ohio St. 3d 427, 430, 659 N.E.2d 1232 (1996). When the General Assembly

amended the contributory negligence statute “to reflect the holding of Anderson that

implied assumption of risk and contributory negligence merge for purposes of that

statute,” it recognized that “contributory fault” could mean “contributory negligence * * *

or * * * implied assumption of the risk.” Id. at 430, fn. 2.

       {¶40} Sanders’ argument is based on the distinction between reasonable and

unreasonable assumption of the risk. As noted by the Supreme Court in Wever, supra,

assumption of the risk coexists with or resembles contributory negligence when

unreasonable, but “either may exist without the other.” For purposes of determining the




                                              13
parties’ relative fault, the distinction between a reasonable assumption of the risk and

an unreasonable assumption of the risk is of no legal importance.

      {¶41} In fact, the Supreme Court in Anderson merged the doctrines to avoid the

incongruous result that could occur when the assumption of the risk was reasonable:

             “[T]here are situations where the defenses of assumption of risk

             and contributory negligence will overlap. The plaintiff’s conduct in

             accepting the risk may itself be unreasonable, because the danger

             is out of all proportion to the interest which he is seeking to

             advance * * *.” * * * Under the prior cases, the overlap in these

             doctrines posed no problems because in practice it did not matter

             whether the plaintiff’s conduct was denominated as assumption of

             risk or contributory negligence, since both stood as absolute bars to

             a plaintiff’s recovery.     However, now, under [the contributory

             negligence statute], if a plaintiff’s conduct constitutes both

             contributory   negligence    and    assumption     of   risk,   continued

             adherence to the differentiation of the doctrines can lead to the

             anomalous situation where a defendant can circumvent the

             comparative     negligence    statute   entirely   by    asserting    the

             assumption of risk defense alone.       We do not believe that the

             General Assembly intended such a result in its enactment of [the

             contributory negligence statute], and for this reason, we must revise

             our prior pronouncements on the doctrine of assumption of risk in

             view of this statute.




                                            14
(Internal citation omitted.) Anderson, 6 Ohio St. 3d at 113, 451 N.E.2d 780.

        {¶42} The Supreme Court in Anderson recognized that, unless assumption of

the risk and contributory negligence merged for purposes of the statute, assumption of

the risk remained a complete bar to recovery when reasonable but, when it was

unreasonable and overlapped with contributory negligence, merely limited a plaintiff’s

potential recovery. By merging the doctrines the Supreme Court rendered the practical

distinction between reasonable and unreasonable assumption of the risk, which

Sanders seeks to exploit, meaningless.

        {¶43} Thus, Sanders’ assertions of the reasonableness of her conduct miss the

mark. The relevant inquiry is to what degree did her assumption of the risk proximately

cause her injuries. Knopp v. Dayton Machine Tool, Co., 7th Dist. Columbiana No. 03
CO 60, 2004-Ohio-6817, ¶ 19 (“resolution of the issue of proximate cause in this case

involves the doctrine of implied assumption of risk”); Bumgardner v. Wal-Mart Stores,

Inc., 2d Dist. Miami No. 2002-CA-11, 2002-Ohio-6856, ¶ 17 (“implied assumption of risk

is considered to be an issue of causation, not of duty”).2

        {¶44} To this end, we note that on July 22, 2011, Sanders was at her father’s

house when she noticed “cop cars,” “people,” and “horses” up the road. She knew from

prior incidents that the horses belonged to Frank. On this occasion, the horses never


2. The concurring writer insists that the reasonableness of Sanders’ conduct “is what should be
compared to the defendant’s conduct in order to determine recovery.” Infra at ¶ 59. The concurring writer
does not explain in what way Sanders’ conduct was unreasonable. Rather, the concurring writer states
that the “magistrate appears to have assessed * * * whether appellant’s conduct in attempting to assist
with securing the horse at-large was reasonable.” Infra at ¶ 60. In fact, the magistrate finds no fault at all
with Sanders’ conduct. Her decision is wholly based on the finding that “Sanders knowingly acted with
full awareness of the dangers, unpredictability and natural propensities of horses,” not the relative
reasonableness or unreasonableness of her conduct. The concurring writer misses the point that, while
“‘contributory fault’ includes express assumption of the risk,” the doctrine of assumption of the risk
remains distinct from that of contributory negligence. Note the use of the disjunctive in R.C. 2307.011(B):
“‘Contributory fault’ means contributory negligence, other contributory tortious conduct, or, * * * express or
implied assumption of the risk.” (Emphasis added).


                                                     15
entered her father’s property. She grabbed some lead ropes that were kept ready for

such occasions and walked up the road to assist the officers. Sanders testified that she

was experienced with riding, grooming, and rounding up horses and familiar with

Frank’s horses in particular. She had previously restrained the lead mare (Kush) and

returned her to Frank’s property. In light of this testimony, the magistrate’s conclusion

that “Sanders was more than fifty-percent responsible for the injuries she sustained as

she was certainly aware of the risk in rescuing the horse and proceeded in spite of

those risks” is not against the manifest weight of the evidence.

      {¶45} The fourth assignment of error is without merit.

      {¶46} For the foregoing reasons, the judgment of the Trumbull County Court of

Common Pleas, finding in favor of Frank on Sanders’ claims, is affirmed. Costs to be

taxed against the appellant.



TIMOTHY P. CANNON, P.J., concurs in judgment only with a Concurring Opinion,

COLLEEN MARY O’TOOLE, J., concurs in part and dissents in part with a Dissenting
Opinion.


                   ________________________________________



TIMOTHY P. CANNON, P.J., concurring in judgment only.

      {¶47} I concur in judgment only. I agree with the holding and analysis with

regard to the first two assignments of error. I also agree with the holding with regard to

the third and fourth assignments of error, but I disagree with a portion of the analysis

addressing the doctrine of assumption of the risk.




                                            16
       {¶48} The main focus of the majority’s analysis is the Ohio Supreme Court case

of Anderson v. Ceccardi, 6 Ohio St. 3d 110 (1983). When that case was decided, the

Supreme Court recognized the merger of the defense of implied assumption of the risk

with contributory negligence based on the provisions of then-existing R.C. 2315.19. I

believe, however, it is important to note that version of the statute was repealed in 2003.

It has been replaced by R.C. 2315.33 and R.C. 2307.011.

       {¶49} R.C. 2315.33 now provides:

              The contributory fault of a person does not bar the person as
              plaintiff from recovering damages that have directly and proximately
              resulted from the tortious conduct of one or more other persons, if
              the contributory fault of the plaintiff was not greater than the
              combined tortious conduct of all other persons from whom the
              plaintiff seeks recovery in this action and of all other persons from
              whom the plaintiff does not seek recovery in this action. The court
              shall diminish any compensatory damages recoverable by the
              plaintiff by an amount that is proportionately equal to the
              percentage of tortious conduct of the plaintiff as determined
              pursuant to section 2315.34 of the Revised Code.

       {¶50} In addition, R.C. 2315.34 provides:

              If contributory fault is asserted and established as an affirmative
              defense to a tort claim, the court in a nonjury action shall make
              findings of fact, and the jury in a jury action shall return a general
              verdict accompanied by answers to interrogatories, that shall
              specify the following:

              (A) The total amount of the compensatory damages that would
              have been recoverable on that tort claim but for the tortious conduct
              of the plaintiff;

              (B) The portion of the compensatory damages specified under
              division (A) of this section that represents economic loss;

              (C) The portion of the compensatory damages specified under
              division (A) of this section that represents noneconomic loss;




                                            17
              (D) The percentage of tortious conduct attributable to all persons as
              determined pursuant to section 2307.23 of the Revised Code.

Finally, R.C. 2307.011 states: “(B) ‘Contributory fault’ means contributory negligence,

other contributory tortious conduct, or, except as provided with respect to product

liability claims in section 2307.711 of the Revised Code, express or implied assumption

of the risk.” (Emphasis added.) The inclusion of express assumption of the risk in this

definition affects much of the prior case law that addressed distinctions which are no

longer applicable. The statute does not provide for express assumption of the risk to

operate as a complete bar to recovery.

       {¶51} Currently, the Ohio Jury Instructions (OJI) recognize and define three

types of assumption of the risk: (1) Express, as defined in OJI §403.09(1); (2) Implied,

as defined in OJI §403.09(2), and (3) Primary, as defined in OJI §403.09(3). In light of

R.C. 2307.011, which now directs that express assumption of the risk be included in the

determination of “contributory fault,” the comment at the beginning of OJI §403.09

appears misguided. It states: “The Committee believes that express assumption of risk

and primary assumption of risk are complete bars to recovery in any negligence action.”

This is in direct conflict with the definition of “contributory fault” found in R.C. 2307.011.

The interrogatories required by R.C. 2315.34 are set forth in OJI §403.01-07. The

commentary associated with those interrogatories also indicates that express

assumption of the risk is a bar to recovery.

       {¶52} I believe there is confusion between some of the cases that continue to

follow and cite Anderson and the commentary to the jury instructions regarding express

assumption of the risk. The amendments to the statutory scheme effective in 2003

demonstrate the following: First, there is a pronouncement in R.C. 2315.33 that



                                               18
“contributory fault of a person does not bar the person as plaintiff from recovering

damages * * *.” Also, the 2003 definition of “contributory fault” specifically includes

conduct that amounts to “express” assumption of the risk.

      {¶53} In the 2005 amendment to this section, language was added that referred

to product liability claims. The provisions of R.C. 2307.711(B)(2) specify that in product

liability cases, both express and implied assumption of risk operate to bar recovery:

             Subject to division (B)(3) of this section, if express or implied
             assumption of the risk is asserted as an affirmative defense to a
             product liability claim under sections 2307.71 to 2307.80 of the
             Revised Code and if it is determined that the claimant expressly or
             impliedly assumed a risk and that the express or implied
             assumption of the risk was a direct and proximate cause of harm
             for which the claimant seeks to recover damages, the express or
             implied assumption of the risk is a complete bar to the recovery of
             those damages.

      {¶54} The Anderson Court merged the theories of comparative/contributory

negligence with implied assumption of the risk.      However, it did note that express

assumption of the risk would still operate as a complete bar to recovery. This portion of

the decision has been superseded by operation of the new statute.

      {¶55} With the foregoing in mind, one salient question stands out: whether the

definition of express assumption of the risk as set forth in the jury instructions also

defines express assumption of risk as used in R.C. 2307.011.

      {¶56} The instruction for express assumption of the risk, as found in OJI

§403.09(1) states: “The defendant claims that the plaintiff expressly assumed the risk of

injury. The plaintiff expressly assumed the risk if he/she expressly agreed or contracted

with the defendant not to sue for any future injuries which might be caused by the

defendant’s negligence.”    The instruction states that this definition is taken from




                                           19
Anderson, which also stated that express assumption of the risk was a complete bar to

recovery. The statute, however, was amended after the decision in Anderson to include

express assumption of the risk as a part of the definition for “contributory fault” and

specifically does not bar recovery.

       {¶57} The need for clarification here is apparent. If trial judges rely on the Ohio

Jury Instructions and tell juries that express assumption of the risk is a complete bar to

recovery, but the statute includes it for consideration in “contributory fault,” a jury could

be very misinformed. Whether the definition of express assumption of the risk as given

by the editors in OJI is what the legislature intended when that term was used in drafting

R.C. 2307.011 is certainly something that needs to be resolved.

       {¶58} Additionally, I disagree with the majority opinion’s suggestion that the law

has distanced itself from the “reasonable man” standard in assessing relative fault. A

jury is told that negligence is the failure to use ordinary care. OJI §401.01(1). Ordinary

care is defined as “the care that a reasonably careful person would use under the same

or similar circumstances.” OJI §401.01(2). I believe appellant was properly arguing the

“reasonableness” of her conduct. The majority asserts that the Supreme Court has

“rendered the practical distinction between reasonable and unreasonable assumption of

the risk, which Sanders seeks to exploit, meaningless.”          I disagree.   I believe, in

assessing the relative “contributory fault” of the parties, whether the plaintiff acted

reasonably or unreasonably is relevant.

       {¶59} If the trier of fact determined appellant’s conduct was unreasonable under

the circumstances, then such conduct would be factored into the jury’s determination of

the parties’ relative fault. The majority states the only question “is to what degree her




                                             20
assumption of the risk proximately caused her injuries.” This, however, requires an

assessment of whether that risk was reasonable under the circumstances.              The

confusion over this concept was addressed well by the Second District Court of Appeals

in Borchers v. Winzeler Excavating Co., 83 Ohio App. 3d 268 (2d Dist.1992). There,

Judge Brogan suggested that the reasonableness of the assumption should be taken

into account: “In an almost Alice in Wonderland script, under implied assumption of risk,

plaintiffs who have acted reasonably in assuming a risk face a complete bar to recovery,

while plaintiffs who have acted unreasonably benefit from comparative-fault principles

and may recover substantial portions of their damages.” Id. at 274. As the majority

notes, the concepts of comparative negligence and assumption of the risk are distinct

concepts.   However, regardless of which concept applies, the reasonableness or

unreasonableness of the conduct of the plaintiff is what should be compared to the

defendant’s conduct in order to determine recovery. This is particularly true in view of

the statute that now specifically states that “contributory fault” includes express

assumption of the risk.

      {¶60} In this case, the magistrate appears to have assessed and made findings

of fact with respect to the negligence of appellee and whether appellant’s conduct in

attempting to assist with securing the horse at-large was reasonable.        The factual

determination was made that appellant “was more than 50% responsible for the injuries

she sustained as she was certainly aware of the risk in rescuing the horse and

proceeded in spite of those risks.” In other words, appellant was barred from recovery

because her assumption of a known risk was unreasonable and contributed more than

50% to her injuries.      There is competent, credible evidence to support that




                                           21
determination. Therefore, I agree with the majority that the decision of the trial court

should be affirmed.



                   ________________________________________



COLLEEN MARY O’TOOLE concurs in part and dissents in part with a Dissenting

Opinion.

      {¶61} I concur with the writing judge regarding the first assignment of error.

However, as the rescue doctrine clearly applies in this matter, I dissent as to appellant’s

remaining assignments of error.

      {¶62} Regarding appellant’s second assignment of error, this writer concludes

that, given the well-recognized danger that loose horses pose, the rescue doctrine

clearly applies in this matter. The rescue doctrine has been well-established in Ohio

law for over a century. See Pennsylvania Co. v. Langendorf, 48 Ohio St. 316 (1891),

paragraphs one through three of the syllabus. Under the rescue doctrine, “‘[o]ne who is

injured in an attempt to rescue a person in danger as a result of that person’s own

negligence may recover from that person under established principles of negligence

including proximate causation.’” Skiles v. Beckloff, 9th Dist. Lorain No. 93CA005550,

1993 Ohio App. LEXIS 3824, *2-3 (Aug. 4, 1993), quoting Reese v. Minor, 2 Ohio

App.3d 440 (1st Dist.1981), syllabus. See also Langendorf at paragraph three of the

syllabus (unless the rescuer unnecessarily exposes himself or herself to danger, “the

injury should be attributed to the party that negligently, or wrongfully, exposed to

danger, the person who required assistance.”).




                                            22
      {¶63} Additionally, the rescue doctrine serves public policy interests in promoting

rescues and recognizes that the rescue response is a natural and probable

consequence of the negligence which created the peril. Skiles, supra, at *4-5.

      {¶64} In her decision, the magistrate refers to the Equine Immunity Statute (R.C.

2305.321) as evidence of the known dangers that horses present.              Despite the

undisputed danger presented by horses running loose, the magistrate determined that,

at the exact time of the rescue, and injury to appellant, the horses did not present an

imminent danger of harm because they were no longer on the roadway: thus the rescue

doctrine did not apply. This finding is completely at odds with the magistrate’s own

description of how dangerous horses can be. The trial court’s finding is essentially: this

situation was so dangerous that appellant assumed the risk of injury—but it was not so

dangerous as to invoke the rescue doctrine.

      {¶65} A trial court’s findings of fact must be given deference, and, as such, this

court will not disturb such determinations save an abuse of discretion. McPhillips v.

United States Tennis Assn. Midwest, 11th Dist. Lake No. 2006-L-235, 2007-Ohio-3595,

¶28. The term “abuse of discretion” is one of art, connoting judgment exercised by a

court which neither comports with reason, nor the record. State v. Ferranto, 112 Ohio

St. 667, 676-678 (1925). An abuse of discretion may be found when the trial court

“applies the wrong legal standard, misapplies the correct legal standard, or relies on

clearly erroneous findings of fact.” Thomas v. Cleveland, 176 Ohio App. 3d 401, 2008-

Ohio-1720, ¶15 (8th Dist.)

      {¶66} The decision of the trial court that these horses running loose did not

present an imminent threat/danger because they were not on the roadway does not




                                           23
comport with reason or the record. Additionally, the writing judge notes that the risk of

danger was mitigated by the presence of police officers on the scene. The trial court

and writing judge ignore the fact that the horses presented an imminent danger to the

police officers who were trying to capture them: a danger not mitigated by the horses

being off the roadway.

       {¶67} Additionally, both officers testified that they were incapable of handling this

situation and would not have been able to secure the horses without the help of

appellant.   The officers testified that the horse, Kush, would buck, rear and run

whenever they approached him. They also testified that the other two horses would

follow Kush when he ran.         We call the police to handle dangerous, emergency

situations. A situation that is beyond the ability of law enforcement to handle—without

the aid of a specialist—is not only dangerous by definition, it clearly invokes the rescue

doctrine.

       {¶68} Had appellant not come to the aid of the officers, they would have to hope

the owner (who does not live where the horses are kept) would arrive soon, or be forced

to call in an expert horseman to secure the horses. How long would this have taken?

How many times would these horses have crossed the road—presenting an even

graver danger to the public—in the time it would take for the police to secure the

professional help needed?

       {¶69} The writing judge states that appellant’s decision was not “compelled by

an emergency situation.”      The mere fact that the horses were in a field near the

roadway and not in the roadway does not lessen the danger present in the situation.

How are loose horses, roaming in a field near a roadway significantly less dangerous




                                            24
than a horse in the roadway?        The magistrate, trial court and writing judge have

inappropriately taken an ongoing, continuing emergency situation and broken it down to

separate, discrete parts: imminent and non-imminent danger. The fact remains that the

entire time these horses were loose was, by definition, an emergency situation. To hold

otherwise ignores the inherent risk to the public that loose horses present. It also

ignores the clear warnings about horses contained in R.C. 2305.321.

       {¶70} Additionally, by focusing on the alleged lack of danger the horses

presented, because they were not in the roadway, the trial court and the writing judge

have employed the incorrect standard by which to judge the actions of appellant. As the

Third District in Marks v. Wagner noted:

              the violation of the duty of the defendant to the rescuer occurs at
              the moment when the duty to the person to be rescued is breached
              setting in motion the forces triggering the rescue attempt; i. e., the
              defendant’s actionable negligence occurs at that time. Though we
              know of no other Ohio cases which have previously treated the
              question, the issue of whether the proposed rescuer is thereafter
              contributorily negligent in attempting a rescue is determined, not by
              a consideration of the circumstance of the actual peril at that time of
              the person to be rescued, but by a consideration of the mental state
              of the rescuer, as to what he reasonably believed from the facts
              known to him the peril of the person to be rescued to be at that
              time. More simply stated, the circumstance to be considered is not
              the fact of peril but the reasonable belief of continued peril.

52 Ohio App. 2d 320, 324 (1977).

       {¶71} Even assuming, for the sake of argument, that the location of the horses in

the field presented no imminent danger, appellant reasonably believed that loose

horses presented an ongoing emergency situation that needed to be dealt with to insure

the safety of the public.




                                            25
       {¶72} The public policy implications of this decision are also concerning. There

was testimony that these horses had gotten loose previously (at least five or six times

prior to appellant’s injury) and that neighbors, including appellant, would help corral the

horses. After this decision it must be assumed that no neighbor will aid in the recovery

of loose horses anywhere in this appellate district.       No rational person is going to

volunteer to help corral a runaway horse if they know that they might be responsible for

any injury they might suffer.    The consequences of this decision are that in future

situations involving loose horses, police officers will have to spend significant time trying

to locate an expert to aid them. Experts, who, no doubt, will want to be indemnified for

any injuries they may suffer.     How long will it take to obtain the services of such

experts?     And how much damage might be done by these loose horses in the

meanwhile?

       {¶73} The writing judge’s decision will lead to situations where loose horses will

run free for extended periods of time because no rational volunteer will aid in their

capture. Law enforcement will have to spend precious time and energy seeking expert

help while the horses continue to roam free. And the risk of harm to the public will be

increased.

       {¶74} A decision that has the result of increasing the risk of harm to the public

does not comport with reason.         A far better resolution is for the person whose

negligence created the dangerous situation to be held responsible for his actions.

       {¶75} I respectfully concur in part and dissent in part.




                                             26